Citation Nr: 0635565	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  02-01 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for left leg 
thrombophlebitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from September 1965 to 
September 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision of the Cleveland, 
Ohio Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied reopening the claim for service 
connection for thrombophlebitis of the left leg.

By a decision dated in February 2003, the Board found that 
new and material evidence had been submitted to reopen the 
veteran's claim for service connection for thrombophlebitis 
of the left leg.  The claim was again before the Board in 
July 2003 and April 2004, at which times it was remanded for 
additional development.


FINDING OF FACT

Left leg thrombophlebitis has been shown by competent 
evidence to be causally related to the veteran's active 
service.

CONCLUSION OF LAW

Left leg thrombophlebitis was caused by the veteran's active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.102, 3.303 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of April 2004 and March 2006 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  These letters 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence, requested that he submit any 
additional evidence in his possession pertaining to the 
claim, provided the veteran with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private and VA 
treatment records, and VA examination reports.  Additionally, 
the claims file contains the veteran's statements in support 
of his claim.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  Thus, based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006).

Legal Analysis

The clinical evidence of record demonstrates that the veteran 
has sought treatment for left leg deep vein thrombosis and 
thrombophlebitis since the late 1970's.  The veteran contends 
that such condition is related to an October 1966 in-service 
accident, in which he was hit by a jeep that ran over his 
left foot and leg.  A review of the veteran's service medical 
records documents the occurrence of such incident.  However, 
his service medical records do not reflect that the veteran 
ever complained of experiencing thrombosis or 
thrombophlebitis as a result of his left leg and foot injury 
during service.  Other than the October 1966 medical record 
in which an examiner reported that the veteran's left foot 
was very tender but that no fracture was seen on x-ray, the 
remainder of the veteran's service medical records are silent 
for complaints of, or treatment for any left lower extremity 
condition.

Nevertheless, the record demonstrates that several examiners 
have indicated that the veteran's post-service 
thrombophlebitis could be etiologically related to his in-
service lower left extremity injury.  In this regard, the 
record demonstrates that in April 1995, the veteran's 
treating private physician opined that the veteran's 
"previous [in-service] injury could have predisposed him to 
venous thrombosis as a result of the leg injury."  
Similarly, in June 2000, the veteran's treating VA physician 
stated that it was "conceivable that the jeep accident could 
be a part of his predilection to form blood clots possibly 
due to vascular damage.  He thus far has no known underlying 
predisposing condition."  Likewise, in an October 2000 VA 
compensation and pension examination report, the examiner 
reported that "it was not inconceivable that the injury he 
sustained in 1966 resulted in injury to the deep venous 
system, predisposing him to deep venous thrombosis, 
recurrently."  However, contrary to these examiners' 
opinions that the veteran's current left leg thrombophlebitis 
is related to his in-service left injury, is an opinion 
contained in a May 2003 VA compensation and pension 
examination report, in which an examiner opined that it was 
more likely than not that the veteran's history of deep vein 
thrombophlebitis was not related to the jeep accident in the 
military because the first instance of deep vein thrombosis 
was in1976.  

In weighing the above referenced clinical evidence, the Board 
finds that each opinion, both in favor of and against an 
etiological relationship between the veteran's current left 
leg thrombophlebitis and his in-service injury, is competent, 
probative medical evidence that has a solid, supporting 
rationale.  Therefore, based on the above-referenced medical 
evidence, the Board finds that it cannot be ruled out that 
the veteran's current left leg thrombophlebitis is not 
related to his in-service accident in which he injured his 
left leg and foot.  Accordingly, the Board finds that the 
evidence of record is in equipoise in this regard, and as 
such, with resolution of doubt in the veteran's favor, 
supports a finding of entitlement to service connection for 
left leg thrombophlebitis.


ORDER

Entitlement to service connection for left leg 
thrombophlebitis is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


